PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DUONG, THUY VAN T.
Application No. 14/828,451
Filed: 17 Aug 2015
For SMART HOME SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.137(a), filed February 2, 2021, to revive the above-identified application.

This renewed petition pursuant to 37 C.F.R. § 1.137(a) is DISMISSED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed June 28, 2017, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on September 29, 2017.  A notice of abandonment was mailed on January 31, 2018.  

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    Section; and, 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 


An original petition pursuant to 37 C.F.R. § 1.137(a) was filed on August 19, 2020, along with amendments to the specification and claims and remarks, the petition fee, the proper statement of unintentional delay, and an explanation of a portion of the delay..  The original petition was dismissed via the mailing of a decision on December 3, 2020, which set forth, in pertinent part:

… requirements one and two of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  The fourth requirement of 37 C.F.R. 
§ 1.137(a) has not been satisfied.  A discussion follows:

The petition does not satisfy 37 C.F.R. § 1.137(b)(4). Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

Petitioner has explained she is located in Vietnam, and did not receive any correspondence from the USPTO.  For this reason, in 2019, her employer switched from receiving physical mail to EFS-Web (although a review of Office records shows the delivery mode that is associated with customer number 155621 remains paper mailings, not electronic notifications).  Petitioner further explains 

This petition was filed on August 19, 2020.  Therefore, she permitted at least eight months, and possibly as many as 20 months to pass before filing this petition.

On renewed petition, Petitioner must specify precisely when she learned of both the non-final Office action and the notice of abandonment, and why so much time was permitted to pass before this petition was filed.

Emphases included.

On renewed petition, Petitioner has explained “all the administrative paper works related to the above referenced application … are handled and kept by the university.”  The University (which is the assignee of record) maintains the EFS-Web account, and Petitioner/Applicant has no access to it.

As such, the focus of the question of whether the entire period of delay was unintentional shifts to the University/assignee.

Petitioner has explained that at some point in 2019, the University gained access to the private PAIR account and learned of the non-final Office action.  The precise date on which the University learned of the non-final Office action has not been revealed.  This date must be revealed on second renewed petition.

Petitioner further explains the University had issues linking Deposit Account number 50-6383 with a particular e-mail address; this prevented the payment of fees; and, the University was unable to resolve this issue until July 14, 2020.  However, USPTO records show this same Deposit Account was used to pay fees in this application on August 17, 2015.  Moreover, the usage of a Deposit Account is not the only way to submit fees to the USPTO.  As such, the record does not establish that the University was unable to submit fees to the USPTO until July 14, 2020.

Petitioner further explains that multiple employees were trained to “handle the administrative aspects of the USPTO patent applications,” however each was either transferred to another department within the University on dates that have not been if the University was responsible for the administrative handling of this application, it is not clear why it transferred employees away from the administrative handling of patent applications.  It is also unclear why the University did not replace employees who were responsible for the administrative handling of patent applications after each left the employment of the University.

Any reply must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Second Renewed Petition pursuant to 37 C.F.R. 
§ 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

The second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


    
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply.
        6 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.